Citation Nr: 1756554	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran & L.S.



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1980 to August 1981 and November 1990 to August 1991.  

In February 2016 decisions, the Board assumed jurisdiction over this derivative TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Testimony pertaining to this issue was heard during hearings conducted before two separate Veterans Law Judges (VLJs) in February 2012 and June 2015. Transcripts of those hearings have been associated with the claims file. The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs. See 38 U.S.C. § 7102 (West 2012); 38 C.F.R. § 20.707 (2017). The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal. Arneson v. Shinseki, 24 Vet. App. 379 (2011). Pursuant to the Court's holding in Arneson, the Veteran was informed in a May 2017 letter that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal, and that if he did not respond the Board would assume that he did not want a third hearing.  The Veteran did not respond. Therefore, an additional hearing is not needed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In a February 2016 Remand, the RO was instructed to afford the Veteran a VA examination for his TDIU claim and the examiner was asked to assess the impact of the Veteran's service-connected disabilities on his ability to perform physical and mental tasks in a work-like setting. The Veteran was afforded VA examinations in July 2016, and the examiner stated that the Veteran's migraines, neck disability, and traumatic brain injury residuals would not preclude the Veteran from obtaining or maintaining gainful employment, to include utilization of his nursing assistant certification. No further rationale or explanation was provided. The Court has held that a medical opinion that contains only conclusions should be accorded no weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, as a result of a separate Board decision (docket number 11-13 411), the Veteran has been granted entitlement to service connection for posttraumatic stress disorder (PTSD). As previously noted in a February 2016 Board Remand, evidence indicates the Veteran's PTSD symptoms may affect his ability to secure employment.  See September 2014 VA examination.  As such, the Board finds a remand is necessary to obtain an addendum opinion that fully assesses the functional impact the Veteran's service-connected disabilities have on his ability to perform the physical and mental acts required by employment. 

Accordingly, the case is REMANDED for the following action:

1.  An addendum opinion to the July 2016 VA examinations should be obtained to ascertain the impact of the Veteran's service-connected disabilities on his employability.  The file should be reviewed, including VA treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In the opinion, the examiner should include the following: (1) a discussion of the functional impact of the Veteran's service-connected disabilities (migraines, degenerative disc disease of the cervical spine, forehead and scalp laceration scar, traumatic brain injury residuals, anisocoria, and PTSD) on his ability to perform the physical and mental acts required of sedentary type of work and manual type of work; and (2) an assessment of the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his education level, special training, and work experience.

A supporting rationale must be provided for the opinion provided.  

2. After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim. If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

3. Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

							(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



			
           BETHANY L. BUCK                                DEBORAH W. SINGLETON
	             Veterans Law Judge,                                      Veterans Law Judge,
       Board of Veterans' Appeals                             Board of Veterans' Appeals



	                         __________________________________________
                                                   TANYA SMITH
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


